Citation Nr: 0421830	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  97-17 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Whether the withholding of $765 for military pay for the 
month of December 1996 was proper.

2.  Entitlement to a rating in excess of 60 percent for 
asbestosis prior to September 1, 1998.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1944 to November 
1946 and from March 1949 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
asbestosis in excess of 30 percent.  In a September 1996 
rating decision, the 30 percent rating was confirmed and 
continued.  Service connection for prostate cancer was 
denied.  The veteran appealed both issues.

In a May 1997 rating decision, service connection for 
prostate cancer was granted effective November 7, 1996; thus 
resolving that issue.  A non-compensable rating was assigned 
effective November 7, 1996, and a 100 percent rating was 
granted effective January 28, 1997.  Entitlement to special 
monthly compensation was denied.  Eligibility for Chapter 35 
educational assistance was denied.  The veteran appealed the 
assigned effective date of the 100 percent rating for 
prostate cancer and asserted that the 100 percent rating 
should be effective November 7, 1996.  Thereafter, the RO, in 
October 1997, granted that claim, assigning the 100 percent 
rating effective November 7, 1996.  In addition, the 
disability rating for asbestosis was increased to 60 percent 
effective February 12, 1996, the date of claim for an 
increase.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of an increased 
rating for asbestosis remained in appellate status.  

In June and October 1997, the veteran was notified of his 
rate of VA pay versus retired pay.  The veteran appealed the 
issue of whether the withholding of $765 for military pay for 
the month of December 1996 was proper.

In a January 1998 rating decision, service connection for 
metastatic bone cancer was denied.  In an October 1999 rating 
decision, service connection was granted for complete atrophy 
of the testicles.  Entitlement to special monthly 
compensation was granted based on loss of use of a creative 
organ.  Eligibility for Chapter 35 educational assistance 
benefits was established.  Also, an increased 100 percent 
disability rating for asbestosis was granted effective 
September 1, 1998.  Thus, the only matter remaining in 
appellate status with regard to the increased rating issue 
was entitlement to a rating in excess of 60 percent for 
asbestosis prior to September 1, 1998.  

In February 2000, the RO granted service connection for 
status post bladder cancer with cystectomy and assigned a 100 
percent rating effective February 25, 1999.  In a December 
2001 rating decision, an earlier effective date of June 9, 
1989 was granted for prostate cancer and an evaluation of 100 
percent was assigned from October 31, 1996.  An earlier 
effective date for special monthly compensation based on loss 
of use of a creative organ was granted from June 9, 1989.  In 
addition, service connection was granted for postoperative 
ventral hernia.  It was rated with the service-connected 
bladder cancer.  

In a July 2002 rating decision, service connection for an 
incisional hernia was granted and a 20 percent rating was 
assigned effective February 23, 2000.  In October 2002, a 
notice of disagreement was received as to the assigned 
rating.  In June 2003, a statement of the case was issued, 
but the veteran did not thereafter perfect his appeal.  As 
such, this issue is not within the Board's jurisdiction.  

In February 2004, the veteran testified at a personal hearing 
before the undersigned at a Travel Board hearing.  

The issue of entitlement to a rating in excess of 60 percent 
for asbestosis prior to September 1, 1998, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was paid $765 in military retired pay 
effective December 7, 1996; the actual payment to him was in 
January 1997.

2.  VA reduced payment to the veteran by $765 in military 
retired pay from what he was owed by VA in disability 
compensation benefits in December 1996.


CONCLUSION OF LAW

VA properly withheld $765 for military pay for the month of 
December 1996.  38 U.S.C.A. §§ 5304(a), 5305 (West 2002); 
38 C.F.R. §§ 3.750, 3.751 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty-to-assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The outcome of issue 
addressed below rests upon a matter of fact, whether the 
withholding of $765 for military pay for the month of 
December 1996 was proper.  Thus, VCAA is not applicable.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

The Board notes that the veteran submitted additional 
evidence at the time of his Travel Board hearing, but did not 
waive AOJ review with regard to the issues on appeal.  The 
evidence does not pertain to the issue of whether the 
withholding of $765 for military pay for the month of 
December 1996 was proper.

Prior to 2004, VA law and regulations provide that a veteran 
is prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c), 3.751.

Specifically, the provisions of 38 C.F.R. § 3.750 provide, in 
pertinent part, that: (a) General.  Except as provided in 
paragraphs (c) and (d) of this section and 38 C.F.R. § 3.751, 
any person entitled to receive retirement pay based on 
service as a member of the Armed Forces or as a commissioned 
officer of the Public Health Service, the Coast and Geodetic 
Survey, the Environmental Science Services Administration; or 
the National Oceanic and Atmospheric Administration may not 
receive such pay concurrently with benefits payable under 
laws administered by the Department of Veterans Affairs.  The 
term "retirement pay" includes retired pay and retainer pay; 
b) Election.  A veteran entitled to retirement pay or 
compensation may elect which of the benefits he or she 
desires to receive. An election of retirement pay does not 
bar him or her from making a subsequent election of the other 
benefit to which he or she is entitled.  An election filed 
within 1 year from the date of notification of Department of 
Veterans Affairs entitlement will be considered as "timely 
filed" for the purpose of § 3.401(e)(1).  If the veteran is 
incompetent, the 1-year period will begin on the date 
notification is sent to the next friend or fiduciary.  In 
initial determinations, elections may be applied 
retroactively if the claimant was not advised of his or her 
right of election and the effect thereof; (c) Waiver.  A 
person specified in paragraph (a) of this section may receive 
compensation upon filing with the service department 
concerned a waiver of so much of his (or her) retirement pay 
as is equal in amount to the compensation to which he (or 
she) is entitled. In the absence of a specific statement to 
the contrary, the filing of an application for compensation 
by a veteran entitled to retirement pay constitutes such a 
waiver. 

38 C.F.R. § 3.751 provides that: Retired Regular and Reserve 
officers and enlisted personnel are not entitled to statutory 
awards of disability compensation from VA in addition to 
their retirement pay.  However, under 38 C.F.R. § 3.750(c), 
eligible persons may waive an amount equal to the basic 
disability compensation and any statutory award otherwise 
payable by VA.

In this case, the issue on appeal is limited to whether the 
withholding of $765 for military pay for the month of 
December 1996 was proper.  The veteran asserts that $744 was 
the actual amount that he was paid in military retirement for 
December 1996, and that he was cheated out of $21 since his 
VA pay was reduced by $765 and not $744.  The veteran made 
this assertion in written correspondence and in several 
hearings.  

In an October 1997 RO letter, the veteran was notified that 
his VA disability compensation had been increased.  In 
pertinent part, there was an increase to a combined 100 
percent rating which was effective December 1, 1996.  The 
increased monthly amount owed was $2154.  It was noted that 
the veteran had elected to receive VA disability compensation 
rather than military retired pay.  He was told that if his 
compensation was more than his retired pay, he would be paid 
compensation benefits only.  As of December 1996, his 
compensation then exceeded his military retired pay.  

However, the Board points out that in chronological time, the 
veteran was not awarded a 100 percent rating on December 1, 
1996.  Rather, the 100 percent award was retroactive. The RO 
determined that a 100 percent rating was warranted.  This 
determination was made in October 1997.  However, the RO 
determined that the 100 percent rating was warranted back 
until November 7, 1996.  The veteran was entitled to that 
payment effective the first day of the next month, December 
1, 1996.

So the award adjustment with Defense Finance and Accounting 
Service (DFAS) for military retired pay must be made 
retroactively.  This is why the veteran's election to receive 
VA disability compensation benefits only was not actually 
implemented on the actual date of December 1, 1996.  It was 
implemented retroactively.  Thus, VA had to withhold the 
amount that the veteran had already received from DFAS for 
military pay.  

Thus, in December 1996, the veteran was in receipt of 
benefits from both VA and DFAS.  The veteran does not dispute 
this fact.  Rather, he contends that he received $744 from 
DFAS, not $765.  Of record are two DFAS statements.  The 
first one shows that effective March 6, 1996, the veteran was 
previously entitled to receive retirement pay in the amount 
of $1096.  However, since he was receiving $380 from VA, his 
payment was $716.  Effective March 6, 1996, his military 
retired pay was increased to $1124.  His VA payment was still 
$380.  Therefore, his actual pay was $744.  In the second 
statement, it shows that effective December 7, 1996, his 
military pay was increased to $1156.  In addition, his VA 
payment was increased to $391 (as noted, he was not at the 
100 percent level until the retroactive adjustment occurred).  
Therefore, he was paid $765 ($1156-$391=$765).  

The Board notes that the veteran was told that the new pay 
was due as of January 2, 1997.  The Board believes that this 
is why the veteran maintains that he was not paid $765 in 
December 1996, because he was told that the actual payment to 
him of this amount would be in January 1997.  Thus, he did 
not actually receive $765 in his hands during December 1996, 
he received it the next month.  In a June 1998 letter, VA 
advised the veteran of the difference between effective dates 
and the actual date of payment.  He was told that the 
effective date is the actual date in which a pay change 
becomes effective.  The veteran was actually paid that amount 
on the next pay date, which occurred at the beginning of the 
next month.  It was explained to him that DFAS and VA have 
the same policy in that regard.  While the change was 
effective in the beginning of December 1996, the actual 
payment of the amount due was later when the pay was issued 
to him, in this case, January 2, 1997.  

VA conducted audits on the veteran's VA disability 
compensation payments.  Effective December 1996, his 
disability compensation benefits were increased to 100 
percent.  This raised his amount owed by VA to $2154.  As 
noted above, effective December 1996 (although not received 
until January 1997), the amount of military retired pay was 
$765.  VA paid the veteran $1389 ($2154-$765=$1389).  When 
the veteran was retroactively paid to reflect his increase to 
$2154 from VA, VA subtracted the $765 amount, not $744.

As has been explained to the veteran, VA subtracted the $765 
amount because VA and DFAS pay in the same manner.  The 
calculation of what was owed to the veteran in December 1996 
will be paid on the next payment.  The December 1, 1996 
payment is actually reflective of what was owed in 
November 1996.  Thus, while the veteran's increased amount 
became effective in December 1996, payment of such was on the 
next pay check or deposit, in January 1997.

The Board understands the veteran's confusion in this regard.  
According to his statements, he feels that since he did not 
actually receive $765 until January 1997.  he actually 
received $744 in December 1996.  Thus, only $744 should have 
been withheld for the December 1, 1996 payment by VA.  
However, the December 1, 1996 payment is for what he was owed 
the month before.  His January 1997 VA payment is for what he 
became owed as of December 1996.  The veteran's payment for 
the actual month of December 1996 reflected the new amount 
owed by DFAS and the new amount owed by VA, both becoming 
effective that month, and paid on the next payment made by 
both to the veteran.  They were coordinated in that regard.  

Practically speaking, of course it would be less confusing if 
the veteran became entitled to a higher payment of military 
benefits on December 7, 1996, and the payment was issued on 
that date reflecting that amount.  Likewise, for VA if the 
increase was effective December 1, 1996, if the payment on 
that date reflected the increase.  This simply is not the way 
the payments are made.  The new amounts became effective in 
December 1996, but the payment was made on the next pay check 
or deposit.  However, the payments are coordinated, as noted, 
so there was no $21 deficit here.  The adjustment was based 
on the payments which became effective in December 1996, not 
which were actually paid in that month.


ORDER

VA properly withheld $765 for military pay for the month of 
December 1996.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

VCAA applies to the issue of entitlement to a rating in 
excess of 60 percent for asbestosis prior to 
September 1, 1998.  In October 2002, the veteran was issued a 
VCAA letter.  This letter, however, only explained how the 
veteran could establish service connection, not an increased 
rating.  Accordingly, the agency of original jurisdiction 
(AOJ) should undertake the appropriate actions to ensure that 
the directives of VCAA have been followed.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  The veteran is hereby 
informed that if there is evidence supporting the issue on 
appeal, he must submit that evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
position as to the issue on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, ___ Vet. App. 
___, No. 01-944 (June 24, 2004); VAOPGCPREC 
7-2004 (July 16, 2004).  The notice should 
pertain to the issue of entitlement to a 
rating in excess of 60 percent for asbestosis 
prior to September 1, 1998.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  If upon completion of the requested 
actions, the issue remains denied, the case 
should be returned after compliance with 
requisite appellate procedures to include the 
issuance of a supplemental statement of the 
case which reflects all evidence added to the 
record since the June 2003 supplemental 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



